Opinion ok the Court by
Judge Carroll
Affirming
The appellant company, a taxpayer in the appellee district, brought this suit to enjoin the issual of bonds by the appellee for the purpose of raising money to erect a new school building. The bonds were authorized to be issued by a vote of the people taken under section 4464 of the Kentucky Statutes. The right of the-board to issue the bonds is assailed upon four grounds.
Preliminary to stating them it should be said that in 1908 the graded school district was established. In 1910 a contract was entered into between the board of *384trustees and -the board of education of Hart County by which it was provided that the board of education should maintain a high school in the graded school building. The graded school and the county high school to be conducted jointly. The contract also contained numerous; details relating to the management of the school, including the employment of teachers and their payment. It also provided that whenever the board of trustees desired to erect a new school building, the board of education Would contribute a sum specified in the contract. .Under this arrangement the school was conducted jointly in a manner highly satisfactory to everybody interested in its welfare.
One of the grounds upon which the bond issual is .attached is that the board of trustees had no authority to enter into a contract with the board of education by which the school building should be used both as a. graded school building and a high school building. This objection is based on the theory that when money is raised by taxation for the erection of a graded school building, the building must be devoted exclusively to the use of the graded school, and, therefore, no arrangement or contract could be entered into with the county board of education, however beneficial it might be to the school, by which the county board of education would have a voice in the management of the school or an interest in the school building.
It is provided in subsection 8 of section 4426a of the Statute that “The county board of education in the various counties shall have full power and authority to-unite with the governing authorities of any city or town in their respective counties for the purpose of establishing a high school for the joint use of the city or town and such county, and to unite with such authorities for the purpose of maintaining such high school if one be already in existence. For this purpose said county board are hereby given full power and authority to make such contracts as they may deem necessary or proper for the establishment and maintenance of such high school for the joint use of the county and such city or town. Said contract shall be in writing and shall contain full and complete stipulations as to employment and compensation of teachers, courses of study, payment of the expenses of the school and the control and discipline of the pupils.”
*385The graded school here in question was established in the town of Munfordville, the county seat of Hart County, and under this statute we think the board of education and the board of trustees had authority to enter into the contract referred to. Under this contract the board of education contributes to the erection of the building a sum sufficient, when added to that raised by the board of trustees under the bond issue, to erect buildings adequate and suitable for both the graded school and the high school. It is conceded that this arrangement between these two school bodies will enable both of them acting jointly to accomplish better results than either of them could acting independent of the other. It seems to be agreed that neither by itself could raise a sufficient sum to erect and equip a suitable school building, but both of them acting in concert can do this and also operate a good school.
The board of trustees and the board of education have assumed the duty of providing educational facilities for the children in their district and county. Both are public bodies answerable to the people for their conduct, and when they can accomplish better results by co-operating, as in this case, than they could acting separately, it seems manifest that they should be allowed to do so. Indeed the statute quoted contemplated and provided for conditions such as appear to exist in this case, and this statute should be given a liberal construction to enable the parties charged with its execution to carry out the purpose of its enactment. Arrangements such as were made between the board of trustees and the board of education should be encouraged, so that both working together may accomplish more good for the cause of education than they could do acting separately. County Board of Education v. Board of Trustees, 154 Ky., 309.
The order calling for the election specified that the polls should be open between the hours of one and four o’clock in the afternoon, but it appears that they were kept open from one o’clock until five o’clock. Under some circumstances this would be a fatal objection to the election, but we do not think it was material under the facts of this case. Section 4481 of the Statute, authorizing boards of trustees to order an election for the purpose of ascertaining the will of the people in respect to issuing bonds for the erection of school buildings, provides:
*386“That due notice of said election shall be given by the trustees of their respective districts, by written or printed posters not less than one foot square, signed by the trustees of their respective districts, stating the time, place and hours of said election, posted at not less than six public, conspicuous places in the district for ten days previous to the day of the election, and by one insertion thereof in the newspaper, if any, published in said district. ’ ’
It will be observed that this statute does not fix the hours within which the election must be held, leaving the time, place and hours of the election to be designated by the board of trustees in the order calling the election. We think, therefore, that when the order of election specifies the hours within which it shall be held, that this specification should be observed and the polls be opened and closed at the hours designated. It appears, however, in the record before us that 143 votes were cast in favor of the bond issue and 13 votes against it, and it is not shown that any of the votes were polled after four o’clock. We may, -therefore assume that all the votes polled were cast between one and four o 'clock, and this being so, the fact that the officers of election kept the polls open an hour later than they should have done, does not in any manner affect the result or the validity of the election.
It is further objected that the voting was viva voce, but this manner of voting is expressly authorized by section 4481, and so there is no merit in this contention.
Nor is there any substance in the suggestion that colored people were not permitted to vote at the election. The election was ordered for the purpose of erecting a graded school building for white persons, and the colored people had no concern in the election. The property of colored people cannot be taxed to support the school or pay for the bonds issued to erect the building, nor can colored children attend the school. It is so provided in section 4487 of the Statute.
The judgment upholding the bond issue is affirmed.